Title: To James Madison from William Pinkney, 21 October 1807
From: Pinkney, William
To: Madison, James



Dear Sir,
London, October 21. 1807.

I have the Honor to enclose a Duplicate of my private Letter by Dr. Bullus, to which I beg leave now to add that, as it appeared on a Re-examination of Mr. Canning’s Note to which it refers, that he had probably supposed the Commission-Extraordinary to have expired, it was thought proper at a late Conference with the special Mission to suggest to him that it was still & would continue to be in Force.
It had not occurred to him that the Commission was joint & several.  I have the Honor to be with sincere attachment Dr. Sir, your most Ob. Servt

Wm: Pinkney

